United States Court of Appeals
                 IN THE UNITED STATES COURT OF APPEALS                   Fifth Circuit

                             FOR THE FIFTH CIRCUIT                    FILED
                             _____________________                    June 1, 2005
                                  No. 04-51408
                             _____________________             Charles R. Fulbruge III
                                                                       Clerk
UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                       v.
JAIME GLORIA-CERVANTES
                   Defendant - Appellant



                         ---------------------
         Appeal from the United States District Court for the
                  Western District of Texas, Del Rio
                            2:04-CR-586-ALL
                         ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.

     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand    the   case    to   the   Western   District   of   Texas,     Del      Rio

Division for resentencing is GRANTED.

     IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand is

DENIED as unnecessary.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.